Citation Nr: 0824979	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  06-22 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for major depression.

2.  Entitlement to service connection for a bilateral 
shoulder disability.

3.  Entitlement to service connection for a bilateral eye 
disability, characterized as floaters.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from April 1990 to April 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

The issue of entitlement to service connection for major 
depression is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no objective evidence demonstrating a bilateral 
shoulder disease or injury. 

2.  There is no objective evidence demonstrating a bilateral 
eye disease or injury.


CONCLUSIONS OF LAW

1.  A bilateral shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.303 (2007).

2.  A bilateral eye disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

A November 2003 letter advised the veteran of the evidence 
necessary to support a claim of entitlement to service 
connection.  She was asked to submit evidence showing that 
the claimed disabilities had existed from service to the 
present.  The various types of evidence that might support 
her claims were listed.  The evidence of record was listed 
and the veteran was told how VA would assist her in obtaining 
additional evidence.

Letters dated in April and September 2004 advised the veteran 
that her service medical records had not been located and 
invited her to submit any records in her possession.

Letters dated in March and May 2006 discussed the manner in 
which VA determines disability ratings and effective dates.

A letter dated in August 2006 asked for evidence 
demonstrating that the claimed disabilities had existed since 
service.  Various types of evidence were suggested.  The 
evidence of record was listed and the veteran was told of 
VA's responsibilities regarding the development of evidence.  
The evidence necessary to support a claim of entitlement to 
service connection was discussed.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  
Although appellant may have received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that she was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  VA examinations have been 
conducted.  The appellant has not identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

As an initial matter, the Board notes that the veteran has 
not alleged that her claimed disabilities are the result of 
participation in combat with the enemy.  Therefore, the 
combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not 
applicable.

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain chronic 
disorders such as arteriosclerosis and cardiovascular renal 
disease that have manifested to a compensable degree of 10 
percent or more within one year following active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

	Bilateral Shoulder Disability

The veteran's service medical records indicate that in 
January 2003, she complained of shoulder pain of 30 days' 
duration.  Examination revealed probable acromioclavicular 
joint pain.  Motrin and ice were suggested.  The records are 
otherwise negative for any diagnosis, complaint, or abnormal 
finding pertaining to the veteran's shoulders.  

VA treatment records are also negative for any abnormal 
findings pertaining to the veteran's shoulders.  

In her November 2003 claim, the veteran indicated that her 
claimed shoulder disability began in 2002.

A VA orthopedic examination was conducted in April 2006.  The 
examiner noted that the veteran reported right shoulder pain 
at separation but that post-service records did not show any 
treatment for the veteran's shoulders.  The veteran 
identified the T4-5 region of her spine when asked about her 
shoulder condition.  Physical examination revealed minimal 
tenderness to palpation at T3 to T5, and at the midline and 
bilateral thoracic paraspinals.  The left trapezius was also 
tender.  There was no tenderness of the bilateral shoulders 
at the acromioclavicular joints, glenohumeral joint regions, 
or the scapular regions.  There was some limitation of motion 
of the shoulder joints.  Sensory was intact and symmetrical 
in all dermatomal distributions of the upper extremities.  
Motor strength was 5/5 bilaterally.  No diagnosis pertaining 
to the shoulders was provided.  The examiner concluded that 
the veteran's "shoulder condition" was not caused by or a 
result of her active service.  He noted that while the 
veteran did mention shoulder complaints on her exit physical, 
there was no documentation in the records that she was seen 
in service for a shoulder condition.  

Having carefully reviewed the record, the Board has concluded 
that service connection is not warranted for a bilateral 
shoulder disability.  In this regard, the Board observes that 
while the veteran made a complaint of shoulder pain during 
service, there is no evidence of a current diagnosis, 
disease, injury or pathology of the shoulders.   The veteran 
has not identified or produced any evidence, medical or 
otherwise, that would tend to show a presently existing 
diagnosis, disease or injury pertaining to either shoulder.  
Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The Federal Circuit 
has noted that basic entitlement to disability compensation 
derives from two statutes, both found in title 38, sections 
1110 and 1131--the former relating to wartime disability 
compensation and the latter relating to peacetime disability 
compensation.  Both statutes provide for compensation, 
beginning with the following words: "For disability resulting 
from personal injury suffered or disease contracted in the 
line of duty. . . ." 38 U.S.C. §§ 1110, 1131.  Thus, in order 
for a veteran to qualify for entitlement to compensation 
under those statutes, the veteran must prove existence of a 
disability, and one that has resulted from a disease or 
injury that occurred in the line of duty.  See, Sanchez-
Benitez v. Principi, 259 F.3d 1356 (2001).  Here, there is no 
proof of underlying disease or injury.  Accordingly, service 
connection for a bilateral shoulder disability must be 
denied.

	Bilateral Eye Disability

Review of the service medical records reflects that the 
veteran complained of "floaters" in her eyes in August 
1993.  Scotoma of unknown etiology was assessed.  The 
condition was noted to have resolved on the following day.  
that the veteran's eyes were injured in May 1997 when she 
suffered corneal abrasions due to glass fragments.  

The VA treatment records are negative for any treatment of a 
bilateral eye disability.

A VA optometry examination was conducted in April 2006.  The 
veteran's history was noted.  Upon examination, the examiner 
indicated that he found no evidence of vitreal floaters or 
other related ocular pathology.  The veteran's vision was 
20/20 with no obvious visual field defects.  

Upon careful review of the evidence pertaining to this claim, 
the Board has concluded that service connection is not 
warranted.  In this regard, the Board observes that while the 
veteran made a complaint of "floaters" in her eyes and 
suffered corneal abrasions in service, there is no evidence 
of a current diagnosis of a bilateral eye disability.   
Rather, the VA examiner indicated that there was no evidence 
of vitreal floaters or other related ocular pathology.  The 
veteran has not identified or produced any evidence, medical 
or otherwise, that would tend to show a presently existing 
diagnosis, disease or injury pertaining to her eyes.  
Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The Federal Circuit 
has noted that basic entitlement to disability compensation 
derives from two statutes, both found in title 38, sections 
1110 and 1131--the former relating to wartime disability 
compensation and the latter relating to peacetime disability 
compensation.  Both statutes provide for compensation, 
beginning with the following words:  "For disability 
resulting from personal injury suffered or disease contracted 
in the line of duty. . . ." 38 U.S.C. §§ 1110, 1131.  Thus, 
in order for a veteran to qualify for entitlement to 
compensation under those statutes, the veteran must prove 
existence of a disability, and one that has resulted from a 
disease or injury that occurred in the line of duty.  See, 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  Here, 
there is no proof of underlying disease or injury.  
Accordingly, service connection for a bilateral eye 
disability must be denied.


ORDER

Entitlement to service connection for a bilateral shoulder 
disability is denied.

Entitlement to service connection for a bilateral eye 
disability is denied.


REMAND

Review of the record reflects diagnoses of generalized 
anxiety disorder and major depressive disorder.  At an April 
2006 VA examination, the examiner indicated that the 
veteran's major depressive disorder did not appear to be 
service-connected.  He indicated that his review of the 
service medical records did not indicate a diagnosis of 
depression, but that the veteran was treated for anxiety.  
Notably, the examining psychiatrist did not provide an 
opinion regarding the etiology of the veteran's generalized 
anxiety disorder.  

A September 2006 psychiatric intake evaluation report 
indicates generalized anxiety disorder.  The provider 
indicated that the disorder appeared to be related to 
military sexual trauma.  During the intake interview, the 
veteran reported that she was raped in January 1991 in her 
barracks, and the same person sexually assaulted her on at 
least two other occasions.  

There are special development procedures that pertain to the 
processing of claims of entitlement to service connection for 
post-traumatic stress disorder (PTSD) based on personal 
assault.  Although the veteran does not claim entitlement to 
service connection for PTSD, she does carry a current 
diagnosis of generalized anxiety disorder, and the evidence 
suggests that it is related to reported military sexual 
trauma.  As such, the Board finds that appropriate 
development of this issue should include the special 
development procedures undertaken in claims pertaining to 
PTSD based on personal assault.  The special evidentiary 
development procedures include the interpretation of 
behavioral changes by a clinician and interpretation in 
relation to a medical diagnosis.  Patton v. West, 12 Vet. 
App. 272 (1999) (citing VA Adjudication Procedural Manual 
M21-1), Part III, paragraph 5.14(c).  

The veteran should be advised that evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: Records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in the 
sources.  Examples of behavior changes that may constitute 
credible evidence of a stressor include, but are not limited 
to: Request for transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavioral changes.

On remand, the RO should issue notice to the veteran 
explaining the evidence necessary to corroborate her claims 
of personal assault.  This requirement is consistent with the 
VCAA's duty to inform the claimant of the information and 
evidence needed to substantiate the claim.  See 38 C.F.R. § 
3.159(c) (2007).

The veteran is notified that if she has any evidence 
pertaining to her claim which was not previously submitted to 
VA, she should submit such evidence.

In light of these circumstances, the Board has concluded that 
further development is required.  Accordingly, the case is 
REMANDED for the following action:

1.  The veteran should be notified that 
in-service personal assault may be 
corroborated by evidence from sources 
other than the service records, as 
defined in 38 C.F.R. § 3.304(f)(3).  All 
specific examples of alternative sources 
of evidence listed in 38 C.F.R. § 
3.304(f)(3) must be included in the 
notification to the veteran.

2.  The RO should then review the record 
and determine whether there is sufficient 
information to attempt verification of 
the claimed incidents in service.  If so, 
the appropriate steps should be taken to 
attempt verification of the claimed 
incidents.

3.  Then, schedule the veteran for a VA 
examination determine the etiology of any 
currently present acquired psychiatric 
disorder.  Upon examination and review of 
the entire claims folder, the examiner 
should identify all currently present 
acquired psychiatric disorders.  The 
examiner should also specifically state 
whether any acquired psychiatric disorder 
was present in service.  With respect to 
each psychiatric disorder identified, the 
examiner should provide an opinion 
regarding whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the identified 
psychiatric disorder is related to any 
injury, disease, or manifestation in 
service. 

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


